Citation Nr: 0529578	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
testicle hydrocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1963 to September 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied the benefit sought.  The veteran moved to Pennsylvania 
and his file is now in the jurisdiction of the Pittsburgh, 
Pennsylvania RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was admitted into service with a small hydrocele 
noted on the right testicle during his December 1963 
examination prior to entrance.  Service medical records show 
the condition grew worse during service.  Physical 
examination in August 1964 revealed a very large and heavy 
hydrocele in the right scrotum.  The veteran underwent a 
hydrocelectomy at the US Army Hospital in Heidelberg, 
Germany, on October 8, 1964, and was held in the hospital 
until December 2, 1964, due to post-operative bleeding.  
Medical records from this nearly two-month period of 
hospitalization are not on file.  The veteran was seen in 
December 1964 and January 1965 with prolonged problems 
following the hydrocelectomy.  Physical examination revealed 
induration in the right testis, which was measured at 1.5 
times its normal size.  The impression was probable scarring 
with pain.  On his September 1966 examination prior to 
separation, surgical scarring was noted.  A note on his 
report of medical history indicated that the veteran had a 
hydrocele at age 24 and that the condition improved.

The veteran asserts that his hydrocele became worse during 
service and that he has lived with pain since the 1964 
hydrocelectomy.  He asserts that he has current pain and 
discomfort in and around the right testicle as a result of 
scaring and a neuroma caused by the surgery.  On his November 
2001 claim, the veteran requested a VA examination regarding 
his condition.  During his September 2005 hearing before the 
undersigned Veterans Law Judge, the veteran reported having 
had VA treatment for the problem.  Specifically he stated 
that he was treated in March 2001 by a urologist 
(phonetically identified as a Dr. Matavan) at the VA facility 
in Clarksburg, West Virginia, and that he was seen in 1986 at 
the Clarksburg VA hospital.  

While the file contains no medical evidence of a current 
disability, VA has been placed on notice of the fact that the 
veteran was seen at a VA facility for medical treatment 
regarding the claimed disability, and that pertinent records 
of such treatment have not been sought.  Considering the 
extensive in-service treatment for this condition and the 
severity of the veteran's complaints, the Board feels 
additional development, including VA examination, is 
warranted.  

Accordingly, the case is REMANDED for the following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim. 

2.  Attempt to obtain records of medical 
treatment during the veteran's period of 
hospitalization at the US Army Hospital 
in Heidelberg, Germany, from October to 
December 1964, including a copy of the 
October 1964 surgery report.  

3.  Obtain the veteran's records of all 
treatment received at the VA hospital in 
Clarksburg, WV, since 1986.    

3.  After receiving any service medical 
records or records of post-service 
treatment, the RO should arrange for a VA 
examination by a urologist to determine 
the nature and likely etiology of any 
hydrocelectomy residuals.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to his 
claimed disorder. The examiner should 
also provide an opinion as to whether the 
veteran's hydrocelectomy residuals, if 
diagnosed, were due to inservice 
aggravation of his pre service hydrocele.  

4.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


